Exhibit 10.2
SECURITY AGREEMENT
     AGREEMENT dated as of February 11, 2009, between JUNIPER CONTENT
CORPORATION, a Delaware corporation (“Juniper”), FIRESTONE COMMUNICATIONS, INC.,
a Delaware corporation (“Firestone”), SORPRESA! RIGHTS LLC, a Delaware limited
liability company (“Sorpresa! Rights” and together with Firestone, the
“Subsidiaries,” and the Subsidiaries, together with Juniper, collectively
referred to herein as the “Company”), each having an address at 521 Fifth
Avenue, Suite 822, New York, New York 10175 and the persons and entities listed
on Schedule I hereto, as Schedule I may be amended from time to time to include
Additional Investors (as defined in Section 5.7) in accordance with Section 5.7
of this Agreement (the “Investors”).
W I T N E S S E T H:
ARTICLE I
THE SENIOR FINANCING/GRANT OF SECURITY INTEREST
     SECTION 1.1 Private Offering of Senior Notes. Concurrently with the
execution of this Agreement, Juniper has consummated an initial closing of a
private offering (“Offering”) of senior secured convertible notes in the
aggregate principal amount of $900,000 (“Initial Notes”). Subsequent closings
may take place at which Juniper may issue additional notes of like tenor to the
Initial Notes (“Additional Notes”). At any subsequent closing of the Offering,
the Additional Investors (as defined in Section 5.7) will become parties to this
Agreement in accordance with Section 5.7. The Initial Notes and Additional Notes
are hereinafter referred to collectively as the “Notes” and individually as a
“Note.” This Security Agreement is being signed in connection with the Offering
to secure the indebtedness underlying the Notes.
     SECTION 1.2 Notes. Concurrently with the execution of this Agreement,
Juniper has executed and delivered to each Investor a Note in the principal
amount of such Investor’s investment in the Offering.
     SECTION 1.3 Subsidiaries. The Subsidiaries hereby jointly and severally
guarantee the full payment and performance of the Notes and are granting to the
Investors the security interests created hereby in order to secure such
guarantee.

 



--------------------------------------------------------------------------------



 



     SECTION 1.4 Grant of Security Interest. In consideration of the receipt of
the funds raised in the Offering and to secure Juniper’s obligation to repay to
the Investors the principal amount and interest represented by the Notes, the
Company hereby grants to the Investors a continuing first priority security
interest in and to all of the assets of the Company, whether now or hereafter
existing or now owned or hereafter acquired and wherever located, of every kind
and description, tangible or intangible, including, but not limited to, all
goods, equipment, inventory, documents, accounts, deposit accounts, chattel
paper, instruments, investment property, money, contracts and rights to
affiliates and subscribers, general intangibles (including, but not limited to,
intellectual property and all rights relating to such intellectual property),
credits, claims, demands and any other property, rights and interests of the
Company, all substitutions and replacements therefor and all products and
proceeds thereof, new value thereof or proceeds of insurance thereon
(collectively, “Collateral”).
     The security interest granted herein to each Investor is an undivided
interest in the Collateral as a tenant-in-common with every other Investor. Each
Investor may realize upon the Collateral, subject to and in accordance with
Section 4 hereof, to the extent of its Investment Percentage (as hereinafter
defined) of the Collateral, as computed from time to time. The amount of each
Investor’s “Investment Percentage” shall be the percentage computed by dividing
the outstanding principal and interest owed to such Investor pursuant to its
Note, by the aggregate outstanding principal and interest owed to all the
Investors pursuant to the Notes.
     SECTION 1.5 Financing Statements. The Company shall, at its expense,
execute, file, record and deliver to Investors (in such manner and form as the
Investors shall reasonably require) any financing statements and any other
documents, necessary or appropriate to preserve, perfect, validate or protect
the security interest granted to the Investors hereunder against the claims of
third parties and shall cause the same to be duly filed in all places necessary,
including, without limitation, the U.S. Patent and Trademark Office, to perfect
and/or record the security interest of the Investors in the Collateral. This
shall include (a) all financing statements, (b) all carbon, photographic or
other reproductions of financing statements or this Agreement (which shall be
sufficient as a financing statement hereunder), (c) all endorsements to title to
any vehicles or other Collateral as may be required in order to perfect the
security interest therein, and (d) all specific assignments or other papers that
may be

2



--------------------------------------------------------------------------------



 



necessary, or that the Investors may reasonably request, in order to create,
preserve, perfect or validate any security interest or to enable the Investors
to exercise and enforce their rights hereunder with respect to any of the
Collateral. In the event that any recording or re-filing thereof (or filing of
any statements of continuation or assignment of any financing statement) is
required to protect and preserve such security interest, the Company, at its own
cost and expense, shall cause the same to be re-recorded and/or re-filed at the
time and in the manner requested by the Investors. The Company hereby authorizes
the Investors to file or re-file any financing statements, continuation
statements, amended statements and/or other customary instruments necessary to
create, perfect, preserve or maintain the security interest granted hereunder
which at any time may be required or appropriate. In addition, in the event and
to the extent that any of Collateral consists of or is represented by
instruments or other evidences of ownership such as would require physical
possession of same in order to perfect the security interest therein, the
Company will promptly upon request of the Investors, at its expense, deliver
same to a designee of the Investors, as escrow agent, with any necessary
endorsements thereon or powers annexed thereto.
     SECTION 1.6 Assignment. The rights under this Agreement and the security
interest granted hereby only may be assigned or transferred by an Investor
together with the Note in accordance with the terms thereof.
ARTICLE II
REPRESENTATIONS OF THE COMPANY
     SECTION 2.1 In order to induce the Investors to lend money to Juniper and
purchase the Notes, the Company hereby represents and warrants to the Investors
as follows:
          (a) Juniper has full power to execute and deliver the Notes, and the
Company has full power to execute and deliver the other agreements, instruments
and documents contemplated hereby and thereby, including without limitation a
Uniform Commercial Code Financing Statement (collectively the “Other Security
Documents”), and to incur and perform all the obligations provided for herein
and therein.

3



--------------------------------------------------------------------------------



 



          (b) The obligations of the Company under this Agreement constitute,
and the obligations of the Company under the Other Security Documents when
executed and delivered pursuant hereto will constitute, the valid and legally
binding obligations of the Company ranking senior in all respects with all other
obligations of the Company and enforceable in accordance with their respective
terms, except (i) as such enforceability may be limited by bankruptcy,
insolvency, reorganization or similar laws affecting creditors’ rights
generally, (ii) as enforceability of any indemnification or contribution
provision may be limited under the federal and state securities laws, and
(iii) that the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to the equitable defenses and to the discretion
of the court before which any proceeding therefor may be brought.
          (c) Except as set forth on Schedule 2.1(c), the Company is not in
default under any indenture, mortgage, deed of trust, agreement or other
instrument to which it is a party or by which it may be bound. Neither the
execution nor the delivery of this Agreement, nor the consummation of the
transactions herein contemplated, nor compliance with the provisions hereof,
will violate any law or regulation, or any order or decree of any court or
governmental authority, or will conflict with, or result in the breach of, or
constitute a default under, any indenture, mortgage, deed of trust, agreement or
other instrument to which the Company is a party or by which the Company may be
bound, or result in the creation or imposition of any lien, claim or encumbrance
upon any property of Company.
          (d) No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body is required for
the due execution, delivery and performance by the Company of this Agreement or
the matters contemplated herein and for the Investors to enjoy the benefits
conferred hereby except such filings as may be necessary to perfect the security
interest granted the Investors hereunder and under the Other Security Documents.
          (e) The Company is the sole beneficial owner of the Collateral. The
lien granted by the Company to the Investors in the Collateral is a first
priority security interest. There are no other mortgages, pledges, liens,
security interests, claims, encumbrances or charges

4



--------------------------------------------------------------------------------



 




of any kind (“Encumbrances”) on any of the Collateral, other than the liens
permitted by Section 3.2(b) hereof.
          (f) The issuance of the Notes and the granting of a security interest
in the Collateral to the Investors are contemporaneous exchanges for new value
given by the Investors to Juniper in an amount equivalent to the value given by
Juniper to the Investors.
          (g) Except as set forth on Schedule 2.1(g), no material default or
impairment exists, and no event which with notice or the passage of time or
both, would constitute a default under, or impairment of, the Collateral by any
party thereto, and there are no material offsets, claims or defenses against the
obligations evidenced by the Collateral.
ARTICLE III
COVENANTS
     SECTION 3.1 Affirmative Covenants. The Company hereby covenants that so
long as this Agreement remains in effect or any amount due hereunder or under
the Notes remains outstanding and unpaid, it will, unless otherwise consented to
in writing by any Investor or Investors holding Notes evidencing, in the
aggregate, an amount equal to not less than 50.1% of the aggregate principal
amount of all Notes then outstanding (“Majority Consent of the Note holders”):
          (a) Do all things necessary to preserve and keep in full force and
effect its legal existence, including, without limitation, all licenses or
similar qualifications required by it to engage in its business in all
jurisdictions in which it is at the time so engaged; and continue to engage in
business of the same general type as conducted as of the date hereof; and
(ii) continue to conduct its business substantially as now conducted or as
otherwise permitted hereunder;
          (b) Pay and discharge promptly when due all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
in respect of its property before the same shall become delinquent or in
default, which, if unpaid, might reasonably be expected to give rise to liens or
charges upon such properties or any part thereof, unless, in each case, the
validity or amount thereof is being contested in good faith by

5



--------------------------------------------------------------------------------



 



appropriate proceedings and the Company has maintained adequate reserves with
respect thereto in accordance with generally accepted accounting principles of
the United States (“GAAP”);
          (c) Comply in all material respects with all federal, state and local
laws and regulations, orders, judgments, decrees, injunctions, rules,
regulations, permits, licenses, authorizations and requirements applicable to it
(collectively, “Requirements”) of all governmental bodies, departments,
commissions, boards, companies or associations insuring the premises, courts,
authorities, officials or officers which are applicable to the Company or any of
its properties, except where the failure to so comply would not have a material
adverse effect (“Material Adverse Effect”) on the Company or any of its
properties; provided, however, that nothing provided herein shall prevent the
Company from contesting the validity or the application of any Requirements;
          (d) Keep and maintain complete, proper and accurate records and books
of account with respect to its business activities and the Collateral, in which
proper entries, reflecting all of their financial transactions, are made in
accordance with GAAP. Such books and records shall be open at reasonable times
and upon reasonable notice to the inspection of each Investor;
          (e) Notify the Investors in writing, promptly upon learning thereof,
of any litigation or administrative proceeding commenced against the Company
which involves a claim in excess of $50,000;
          (f) Promptly pay and discharge all taxes, assessments and governmental
charges or levies imposed upon it or upon its income and profits, or upon any
properties belonging to it before the same shall be in default; provided,
however, that the Company shall not be required to pay any such tax, assessment,
charge or levy which is being contested in good faith by proper proceedings and
adequate reserves for the accrual of same are maintained if required by GAAP;
          (g) Maintain at all times, preserve, protect and keep its property
used or useful in the conduct of its business in good repair, working order and
condition, and from time make

6



--------------------------------------------------------------------------------



 



all needful and proper repairs, renewals, replacements and improvement thereof
as shall be reasonably required in the conduct of its business;
          (h) To the extent necessary for the operation of its business, keep
adequately insured by financially sound reputable insurers, all property of a
character usually insured by similar corporations and carry such other insurance
as is usually carried by similar corporations;
          (i) Defend the title to the Collateral against all persons and against
all claims and demands whatsoever;
          (j) Keep the Collateral free and clear of all further Encumbrances
except as authorized herein;
          (k) On at least twenty (20) days notice in writing by the Investors,
furnish further assurance of title, execute any reasonable written agreement or
do any other acts reasonably necessary to effectuate the purposes and provisions
of this Agreement, execute any instrument or statement required by law or
otherwise in order to perfect, continue or terminate the security interest of
the Investors in the Collateral and pay all costs of filing in connection
therewith;
          (l) Retain possession of the Collateral and not remove, sell,
exchange, assign, loan, deliver, lease, license, mortgage or otherwise dispose
of same outside of the ordinary course of business;
          (m) Promptly give notice in writing to the Investors of the occurrence
of any default or Event of Default (as hereinafter defined) under this Agreement
or of any default under any other material instrument or agreement to which it
is a party;
          (n) Timely file and pay all fees, including renewal fees, required for
the maintenance and preservation of the Company’s registered trademarks; and
          (o) Upon the occurrence and during the continuance of any Event of
Default, upon the request of the Investors, promptly notify (and the Company
hereby authorizes the Investors so to notify) each account debtor in respect of
any account or instrument that the Collateral has been assigned to the
Investors, or their designee(s), hereunder, and that any

7



--------------------------------------------------------------------------------



 



payments due or to become due in respect of such Collateral are to be made
directly to the Investors or any designee(s) specified by the Investors.
     SECTION 3.2 Negative Covenants. The Company hereby covenants that so long
as this Agreement remains in effect or any amount due hereunder or under the
Notes remains outstanding and unpaid, it will not, unless otherwise consented to
in writing by the Majority Consent of the Note holders:
          (a) Create, incur, assume or suffer to exist, any indebtedness
(institutional or otherwise) except (i) under the Notes or (ii) which is
subordinate in right of payment to the Notes;
          (b) Create, incur, assume or suffer to exist, any Encumbrance upon any
of its property (tangible or intangible) or assets, income or profits secured
hereunder, whether now owned or hereafter acquired, except for (i) liens
contemplated by this Agreement and the Other Security Documents; (ii) statutory
liens; (iii) purchase money liens and other liens granted in the ordinary course
of business on equipment, fixtures and similar property; and (iv) liens which,
singly or in the aggregate, would not be reasonably expected to have a Material
Adverse Effect;
          (c) Guarantee, assume or otherwise become responsible for (directly or
indirectly) the indebtedness for borrowed funds, performance, obligations, of
any person, or the agreement by the Company or any of its subsidiaries to do any
of the foregoing;
          (d) Except for the Company’s existing obligations with respect to its
outstanding classes of preferred stock, declare or pay, directly and indirectly,
any dividends or make any distributions, whether in cash, property, securities
or a combination thereof, with respect to (whether by reduction of capital or
otherwise) any shares of its capital stock, except for dividends payable in
shares of common stock or preferred stock;
          (e) Consummate any merger, combination or consolidation involving the
Company (whether in one transaction or a related series of transactions) in
which the Company is not the surviving entity, or the Company is the survivor
but the owners of the voting stock of the Company before the transaction own
less than 50% of the voting stock of the Company after

8



--------------------------------------------------------------------------------



 



the transaction, or sell, lease, transfer or assign to any persons or otherwise
dispose of (whether in one transaction or a related series of transactions) all
or substantially all of its consolidated properties or assets (whether now owned
or hereafter acquired);
          (f) Purchase or acquire any stock, obligations, assets or securities
of, or any interest in, or make any capital contribution or loan or advance of
money, credit or property to, any other person (excluding, for the purposes
hereof, customary advances made to the Company’s officers, director and
employees to cover business expenses), or make any other investments, except
that the Company may purchase or acquire (i) other businesses, whether by asset
or stock acquisition or merger; (ii) existing subsidiaries or subsidiaries
formed for the purposes of facilitating acquisitions or carrying out the
ordinary business of the Company; (iii) certificates of deposits of any
commercial banks registered to do business in any state of the United States
having capital and surplus in excess of $50,000,000; (iv) readily marketable,
direct obligations of the United States government or any agency thereof which
are backed by the full faith and credit of the United States; and
(v) investments in prime commercial paper; provided, however, that in each case
mentioned in (iii), (iv) or (v) above, such obligations shall mature not more
than 180 days from the date of acquisition thereof; and
          (g) Sell, transfer, discount or otherwise dispose of any claim or debt
owing to it, including, without limitation, any notes, accounts receivable or
other rights to receive payment, except for reasonable consideration and in the
ordinary course of business.
     SECTION 3.3 Additional Documents. The Company shall, from time to time, at
its expense, execute, deliver, file, and record any statement, assignment,
instrument, document, agreement, or other paper and take any other action
(including, without limitation, any filings of financing or continuation
statements under the UCC) that the Investors may from time to time reasonably
determine to be necessary or desirable in order to create, preserve, perfect,
confirm, or validate the security interests or to enable the Investors to obtain
the full benefits of this Agreement, or to enable the Investors to exercise and
enforce any of their rights, powers, and remedies hereunder with respect to any
of the Collateral. To the extent permitted by law, the Company hereby authorizes
the Investors to file financing statements or continuation statements. The
Company agrees that a carbon, photographic, or other reproduction of this
Security

9



--------------------------------------------------------------------------------



 



Agreement or of a financing statement is sufficient as a financing statement.
The Company shall pay the reasonable costs of or incidental to, any recording or
filing of any financing or continuation statements concerning the Collateral.
     SECTION 3.4 Additional Information. The Company shall, promptly upon
request, provide to the Investors all information and evidence they may
reasonably request concerning the Collateral, and in particular the accounts, to
enable the Investors to enforce the provisions of this Agreement.
     SECTION 3.5 Material Loss. The Company will immediately notify the
Investors of any event causing a material loss or diminution in the value of the
Collateral, and the amount (or the Company’s best estimate of the amount) of
such loss or diminution.
     SECTION 3.6 Investors’ Covenant to Release Lien. The Investors hereby
acknowledge and agree that the Company may file a UCC Financing Statement
Amendment (Form UCC-3) to release the lien over the equipment and furnishings
located at the Company’s offices in order to facilitate a termination, sublease
or assignment of the lease covering such premises, provided the Company has
first obtained the Majority Consent of the Note holders, such consent not to be
unreasonably withheld.
ARTICLE IV
DEFAULT; ACCELERATION
     SECTION 4.1 Events of Default. The occurrence of any of the following
events shall constitute an Event of Default hereunder:
          (a) the Company shall (i) fail to pay any amounts owed under the Notes
when due (provided such failure has not been cured within 10 days after notice
thereof) or (ii) have an event of default occur and be continuing under
documents evidencing, in the aggregate, indebtedness of the Company in an amount
greater than $250,000 (other than the Notes) such that the holders of such
indebtedness have declared the outstanding principal and accrued interest to be
immediately due and payable; or

10



--------------------------------------------------------------------------------



 



          (b) if the Company shall:
               (i) admit in writing its inability to pay its debts generally as
they become due;
               (ii) file a petition in bankruptcy or a petition to take
advantage of any insolvency act;
               (iii) make an assignment for the benefit of creditors;
               (iv) consent to the appointment of a receiver of the whole or any
substantial part of its assets;
               (v) on a petition in bankruptcy filed against it, be adjudicated
a bankrupt; or
                    (vi) file a petition or answer seeking reorganization or
arrangement under the Federal bankruptcy laws or any other applicable law or
statute of the United States of America or any State, district or territory
thereof;
          (c) if a court of competent jurisdiction shall enter an order,
judgment, or decree appointing, without the consent of the Company, a receiver
of the whole or any substantial part of the Company’s assets, and such order,
judgment or decree shall not be vacated or set aside or stayed within 90 days
from the date of entry thereof;
          (d) if, under the provisions of any other law for the relief or aid of
debtors, any court of competent jurisdiction shall assume custody or control of
the whole or any substantial part of Company’s assets and such custody or
control shall not be terminated or stayed within 90 days from the date of
assumption of such custody or control; or
          (e) the Company shall default (and not cure within 10 days after
written notice of such default) in the performance of, or violate any material
representation or warranty contained in this Agreement, the Securities Purchase
Agreement pursuant to which the Notes were issued or in any written statement
pursuant thereto or hereto, or any report, financial

11



--------------------------------------------------------------------------------



 



statement or certificate made or delivered to the Investors by the Company shall
be untrue or incorrect in any material respect, as of the date when made or
deemed made.
     SECTION 4.2 Acceleration. In addition to any other remedies provided by the
Notes, upon the occurrence of an Event of Default, the Investors may, by notice
to the Company, take any or all of the following actions, without prejudice to
the rights of the holders of any Other Notes, to enforce the Investors’ claims
against the Company: (i) declare the principal of and any accrued interest and
all other amounts payable under the Notes to be due and payable, whereupon the
same shall become forthwith due and payable without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Company,
(ii) enforce or cause to be enforced any remedy provided under this Agreement or
the Other Security Documents, or (iii) exercise any other remedies available at
law or in equity, including specific performance of any covenant or other
agreement contained in this Agreement. In addition to any other remedies
provided by the Notes, upon the occurrence of an Event of Default as set forth
in Section 4.1 of this Agreement, then without prejudice to the rights and
remedies specified in clause (iii) above, the Notes and other obligations of the
Company pursuant to this Agreement shall automatically be immediately due and
payable with interest and other fees, if any, thereon without notice, demand or
any other act by any Investor.
     SECTION 4.3 Remedies.
          (a) On the occurrence of an Event of Default and/or acceleration
pursuant to Section 4.2, the Investors shall have the following rights and
remedies, which are cumulative in nature and are in addition to the rights set
forth in the Notes and shall be immediately available to the Investors:
                    (i) All rights and remedies provided by law, including but
not limited to those provided by the Uniform Commercial Code, and equitable
remedies for specific performance and injunctive relief;
               (ii) All rights and remedies provided in this Agreement; and
               (iii) All rights and remedies provided in the Notes and Other
Security Documents.

12



--------------------------------------------------------------------------------



 



          (b) Upon any default by the Company hereunder, the Investors shall
have all the rights, remedies and privileges with respect to repossession,
retention, use and sale of any or all of the Collateral of the Company and
disposition of the proceeds as are accorded by the applicable sections of the
Uniform Commercial Code.
          (c) Upon any default by the Company hereunder and upon demand of the
Investors, the Company shall assemble the Collateral and make it available to
the Investors at the place and at the time designated in the demand and shall
otherwise use its commercially reasonable efforts to cooperate in all material
respects with the Investors in exercising their rights and remedies hereunder
and under the Other Security Documents.
          (d) In the event that the Investors shall at any time be required to
take action to defend the security interest granted hereunder, or the Company
shall fail to satisfy its obligations under this Agreement, then the Investors
shall have the right, but shall not be obligated, to take such steps and make
such payments as may be required in order to effect compliance, and the
Investors shall have the right either to demand and receive immediate
reimbursement from the Company for all costs and expenses incurred by the
Investors in connection therewith, and/or to add such costs and expenses to the
Company’s obligations hereunder.
          (e) The Company hereby irrevocably appoints the Investors the true and
lawful attorney for the Company, with full power of substitution, in the name of
the Company, the Investors or otherwise, for the sole use and benefit of the
Investors, but at the Company’s expense, to the extent permitted by law to
exercise, at any time and from time to time during the continuance of an Event
of Default, any or all of the following powers with respect to any or all of the
Collateral (which powers shall be in addition and supplemental to any powers,
rights and remedies of the Investors described herein):
               (i) to demand, sue for, collect, receive and give acquittance for
any and all monies due or to become due upon or by virtue thereof;

13



--------------------------------------------------------------------------------



 



                    (ii) to receive, take, endorse, assign and deliver any and
all checks, drafts, documents and other negotiable and non-negotiable
instruments and chattel paper taken or received by the Investors in connection
therewith;
               (iii) to settle, compromise, discharge, extend, compound,
prosecute or defend any action or proceeding with respect thereto;
                    (iv) to sell, transfer, assign or otherwise deal in or with
same, or the proceeds or avails thereof, or any goods securing the Collateral
accounts, as fully and effectually as if the Investors were the absolute owner
thereof;
                    (v) to extend the time of payment of any or all thereof and
to make any allowance and other adjustments with reference thereto; and
               (vi) to discharge any taxes, liens, security interests or other
encumbrances at any time placed thereon.
Anything hereinabove contained to the contrary notwithstanding, the Investors
shall give the Company not less than ten (10) days prior written notice of the
time and place of any sale or other intended disposition of any of the
Collateral, except any Collateral which is perishable or threatens to decline
speedily in value or is of a type customarily sold on a recognized market. The
Investors and the Company hereby agree that such notice constitutes “reasonable
notification” within the meaning of Section 9-610 of the Uniform Commercial
Code.
     SECTION 4.4 Security Interest Absolute.
          (a) All rights of the Investors hereunder, and all obligations of
Company hereunder, shall be absolute and unconditional irrespective of:
                    (i) any change in the time, manner or place of payment of.
or in any other term of the agreements between the parties or the secured
obligations created hereunder, or any renewal, modification, reinstatement,
restatement or extension of the agreements between the parties or the secured
obligations created hereunder or any other amendment or waiver of or any consent
to any departure from this Agreement or any other agreement or instrument;

14



--------------------------------------------------------------------------------



 



               (ii) any sale, exchange, release or non-perfection of any of the
Collateral; or
               (iii) any other circumstance that might otherwise constitute a
defense available to, or a discharge of the Company in respect of any agreements
between the parties or the secured obligations created hereunder.
ARTICLE V
MISCELLANEOUS
     SECTION 5.1 Notices. Any and all notices, requests, demands, consents,
approvals or other communications required or permitted to be given under any
provision of this Agreement shall be in writing and shall be deemed given upon
personal delivery or the mailing thereof by first class, registered or certified
mail, return receipt requested, postage prepaid, by telecopier or facsimile, by
e-mail transmission, or by overnight delivery service or by courier service to
the addresses listed at the head of this Agreement with respect to the Company
and with respect to the Investors to the respective addresses and/or
telecopier/facsimile numbers listed on Schedule I hereto. Any party may change
its address for the purposes of this Agreement by notice to the other party
given as aforesaid.
     SECTION 5.2 No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Investors, any right, power or privilege
hereunder or under the Notes or any Other Security Documents shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided are cumulative and not exclusive of any rights or remedies provided by
law. No modification, or waiver of any provision of this Agreement or the Notes,
no consent to any departure by the Company from the provisions hereof or thereof
shall be effective unless the same shall be effective only in the specific
instance and for the purpose for which it is given. The provisions set forth in
Articles III and IV of this Agreement may be waived by written Majority Consent
of the Note holders. No notice to the Company shall entitle the Company to any
other or further notice in other or similar circumstances unless

15



--------------------------------------------------------------------------------



 



expressly provided for herein. No course of dealing between the Company and the
Investors shall operate as a waiver of any of the rights of the Investors under
this Agreement.
     SECTION 5.3 Captions. The captions of the various sections and subsections
of this Agreement have been inserted only for the purposes of convenience, and
shall not be deemed in any manner to modify, explain, enlarge or restrict any of
the provisions of this Agreement.
     SECTION 5.4 Payment of Fees. The Company agrees to pay all reasonable costs
and expenses of the Investors in enforcing or preserving any of the rights and
remedies available to the Investors under this Agreement, the Notes or under any
other documents, instruments or writings executed and delivered to the Investors
in connection herewith including, without limitation, legal fees, costs and
disbursements of one counsel appointed by the Investors in the enforcement
thereof.
     SECTION 5.5 Liability for Deficiency. The Company shall remain liable for
any deficiency relating to the obligations underlying the Notes resulting from a
sale of the Collateral and shall pay any such deficiency forthwith on demand.
     SECTION 5.6 Survival of Agreements. All agreements, representations and
warranties made herein and in any certificates delivered pursuant hereto shall
survive the execution and delivery of this Agreement, the Notes and the Other
Security Documents, and shall continue in full force and effect until the
indebtedness of Juniper under the Notes and all other obligations hereunder and
thereunder have been paid in full. The provisions of Section 1.3 shall survive
the exercise of the Investors’ rights under the Notes.
     SECTION 5.7 Additional Investors. In the event that, at any time or from
time to time, Juniper holds an additional closing with respect to the Offering
and issues Additional Notes to additional investors (collectively the
“Additional Investors” and individually an “Additional Investor”), as a
condition precedent to such closing and Note issuance, the Company shall
countersign a copy of this Agreement with each Additional Investor and each such
Additional Investor shall agree to sign a copy of this Agreement (for and on
behalf of himself or itself, his or its legal representatives and his or its
transferees and assigns) thereby agreeing to be bound by all applicable
provisions of this Agreement as a party hereto and in the

16



--------------------------------------------------------------------------------



 



capacity of an Investor. Except as provided herein, upon any such additional
closing with respect to the Offering and Note issuance, all references herein to
the Investors or to any Investor shall thereafter be deemed to include such
Additional Investor, and upon such closing, each such Additional Investor shall
be added to Schedule I.
     SECTION 5.8 Amendments. Except as set forth above in Section 5.7, the
Company and Investors may amend this Agreement only by written agreement between
the Company and the Investors upon receipt of written Majority Consent of the
Note holders; provided, that no such amendment shall have the effect of
modifying in any manner the definition of “Majority Consent of the Note holders”
set forth in Section 3.1.
     SECTION 5.9 Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the Company and the Investors and their respective
successors and assigns, except that the Company may not transfer or assign any
of its rights or interests hereunder without the prior written Majority Consent
of the Note holders. An Investor may assign this Agreement and its rights or
interests hereunder in accordance with Section 1.5 hereof.
     SECTION 5.10 Construction of Agreement; Jurisdiction and Venue. This
Agreement, the Notes and Other Security Documents and the rights and obligations
of the parties hereunder and thereunder shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York, without regard
to principles of conflicts of law. THE COMPANY AND EACH INVESTOR, IN ANY
LITIGATION IN WHICH ANY INVESTOR OR THE COMPANY SHALL BE AN ADVERSE PARTY,
WAIVES TRIAL BY JURY, WAIVES THE RIGHT TO CLAIM THAT A FORUM OR VENUE SPECIFIED
HEREIN IS AN INCONVENIENT FORUM OR VENUE AND WAIVES THE RIGHT TO INTERPOSE ANY
SETOFF, DEDUCTION OR COUNTERCLAIM OF ANY NATURE OR DESCRIPTION, AND IRREVOCABLY
CONSENTS TO THE JURISDICTION OF THE NEW YORK STATE SUPREME COURT, COUNTY OF NEW
YORK, AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
IN ANY SUCH SUIT, ACTION OR PROCEEDING, AND THE COMPANY AND EACH INVESTOR
FURTHER AGREE

17



--------------------------------------------------------------------------------



 



TO ACCEPT AND ACKNOWLEDGE SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED
UPON THEM IN ANY SUCH SUIT, ACTION OR PROCEEDING REGISTERED MAIL TO THE ADDRESS
AS SET FORTH ON THE COVER OF THIS AGREEMENT WITH RESPECT TO THE COMPANY AND ON
SCHEDULE I HERETO WITH RESPECT TO THE INVESTORS. If any of the provisions of
this Agreement shall be or become illegal or unenforceable under any law, the
other provisions shall remain in full force and effect.
     SECTION 5.11 Interest. Anything in the Agreement, the Notes or the Other
Security Documents to the contrary notwithstanding, the Investors shall not
charge, take or receive, and the Company shall not be obligated to pay, interest
in excess of the maximum rate from time to time permitted by applicable law.
     SECTION 5.12 Currency. All amounts of currency expressed hereunder or under
the Notes or the Other Security Documents shall refer to United States dollars.
     SECTION 5.13 Counterparts. This Agreement may be signed in any number of
counterparts with the same effect as if the signatures to each counterpart were
upon a single instrument, and all such counterparts together shall be deemed an
original of this Agreement.

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

              JUNIPER CONTENT CORPORATION
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            FIRESTONE COMMUNICATIONS, INC.
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            SORPRESA! RIGHTS LLC
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            INVESTORS LISTED ON SCHEDULE I

19



--------------------------------------------------------------------------------



 



[COUNTERPART SIGNATURE PAGE]
     IN WITNESS WHEREOF, the following party hereto has executed this Security
Agreement, dated as of                     , 2009, indicating its intent to be
bound by the terms and conditions of the Security Agreement, as of the date set
forth below.

                                          [NAME OF INVESTOR]    
 
               
Date:
      By:  

 
   
 
 
 
  Name:    
 
      Title:    
 
      Address for Notices:    

      ACCEPTED AS OF
 
   
 
 ,  2009
 
   
 
   

              JUNIPER CONTENT CORPORATION        
 
           
By:
           
 
 
 
        Name:         Title:        

20



--------------------------------------------------------------------------------



 



SCHEDULE I
LIST OF INVESTORS

         
 
      Telephone and
Name
  Address   Facsimile Number

i